Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 1 of 12 PageID 344



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

WIDERMAN MALEK P.L. et al.,

      Petitioners,

v.                                                    Case No. 6:20-cv-665-Orl-37GJK

JOVITA CARRANZA,
ADMINISTRATOR OF THE UNITED
STATES SMALL BUSINESS
ADMINISTRATION,

      Respondent.
_____________________________________

                                        ORDER

      Petitioners move for a preliminary injunction. (Docs. 6, 7 (collectively, “PI

Motion”).) Respondent opposed (Doc. 16), and Petitioners replied (Doc. 17). The Court

held a hearing on the PI Motion on June 12, 2020 (“Hearing”). (See Doc. 18.) On review,

the PI Motion is denied.

                                 I.     BACKGROUND 1

      This mandamus action springs from the global COVID-19 pandemic and the

devastating consequences of the economic shutdown that followed. (Doc. 1, ¶¶ 1–2, 73–

74.) Recognizing the economic impact of the pandemic, especially on small businesses,

Congress launched into action and passed the Coronavirus Aid, Relief, and Economic




      1  The facts are taken from Plaintiff’s Verified Petition for Writ of Mandamus
(Doc. 1), the PI Motion (Docs. 6, 7), and the evidence provided (Doc. 7-1; Docs. 14-1–14-
22; Doc. 16-1).
                                           -1-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 2 of 12 PageID 345



Security Act (“CARES Act”). (See id. ¶¶ 3–4, 75–76.) The CARES Act added a component

to the Economic Injury Disaster Loan (“EIDL”) program. (Id. ¶¶ 5, 80.) Section 1110 of

the CARES Act, titled “Emergency EIDL Grants,” aimed to provide quick cash relief to

small businesses through the U.S. Small Business Administration (“SBA”). (Id.) It states:

       (1) IN GENERAL
       During the covered period, an entity included for eligibility in subsection
       (b), including small business concerns, private nonprofit organizations, and
       small agricultural cooperatives, that applies for a loan under section
       636(b)(2) of this title in response to COVID-19 may request that the
       Administrator provide an advance that is, subject to paragraph (3), in the
       amount requested by such applicant to such applicant within 3 days after
       the Administrator receives an application from such applicant.

       (2) VERIFICATION
       Before disbursing amounts under this subsection, the Administrator shall
       verify that the applicant is an eligible entity by accepting a self-certification
       from the applicant under penalty of perjury . . . .

       (3) AMOUNT
       The amount of an advance provided under this subsection shall be not more
       than $10,000.

15 U.S.C. § 9009(e)(1)–(3).

       Enter Petitioners—over fifty small businesses—the unintended yet inevitable

economic victims of local governments’ efforts to slow the spread of COVID-19 through

“stay at home” orders. (See Doc. 1, ¶¶ 2, 9–62, 74, 99.) Quickly experiencing the effects of

forced closure, Petitioners each requested the SBA provide a $10,000 EIDL grant within

three days, which they believed the SBA had to do. (Id. ¶¶ 6–8, 72, 80, 86, 89–90, 101–02,

105.) But three days lapsed with no funds. (Id. ¶¶ 8, 101–02.) Some Petitioners eventually

received $10,000 as requested, others less than $10,000, and others nothing. (See Docs. 14-



                                              -2-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 3 of 12 PageID 346



2–14-22; Doc. 16-1, pp. 24–26; Doc. 19, pp. 2–3. 2) And Petitioners claim without the $10,000

EIDL grants soon, they are in jeopardy of permanent closure. (Doc. 1, ¶ 99; Docs. 14-2–

14-22.)

          So Petitioners sued Respondent Jovita Carranza, the SBA Administrator, seeking

mandamus relief. (Doc. 1.) Petitioners argue the Court should issue a writ of mandamus

to compel Respondent to comply with the CARES Act and immediately provide the

requested $10,000 EIDL grants. (Id. ¶¶ 89–90, 102, 106–13.) Petitioners also moved for a

temporary restraining order and preliminary injunction requiring Respondent to provide

the EIDL grants. (Docs. 6, 7; Doc. 8 (“TRO Motion”).) The Court denied the TRO Motion

because of procedural deficiencies and because Petitioners failed to establish they would

suffer immediate and irreparable harm before Respondent could be heard. (Doc. 11, pp.

3–5.) The Court took the PI Motion under advisement, set a briefing schedule, and

scheduled the Hearing. (Id. at 5.) Briefing and oral argument complete (Docs. 6, 7, 16–18),

the PI Motion is ripe.

                                 II.   LEGAL STANDARDS

          To obtain a preliminary injunction, the movant must establish: “(1) it has a

substantial likelihood of success on the merits; (2) irreparable injury will be suffered

unless the injunction issues; (3) the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) if issued, the



        During the Hearing, the Court directed the parties to provide an updated list of
          2

which Petitioners had received the full $10,000, some but less than $10,000, and no funds.
(Doc. 18.) The parties’ update revealed 16 Petitioners received $10,000; 20 received less
than $10,000; and 17 hadn’t received any funds as of June 12, 2020. (See Doc. 19, pp. 2–3.)
                                             -3-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 4 of 12 PageID 347



injunction would not be adverse to the public interest.” Siegel v. LePore, 234 F.3d 1163,

1176 (11th Cir. 2000) (citation omitted). “A preliminary injunction is an extraordinary and

drastic remedy not to be granted unless the movant clearly establishes the burden of

persuasion as to the four requisites.” Forsyth Cty. v. U.S. Army Corps of Eng’rs, 633 F.3d

1032, 1039 (11th Cir. 2011) (citation omitted).

                                     III.    ANALYSIS

       Petitioners failed to show the extraordinary remedy of preliminary injunctive

relief is warranted. Let’s start with the threshold question of whether the Court can issue

an injunction against the SBA before addressing Petitioners’ entitlement to their

requested injunctive relief.

       A.     Injunctive Relief Against the SBA

       First is whether injunctive relief is available against the SBA given § 634(b)(1) of

the Small Business Act. Section 634(b)(1) says the Administrator can

       sue and be sued in any court of record of a State having general jurisdiction,
       or in any United States district court, and jurisdiction is conferred upon
       such district court to determine such controversies without regard to the
       amount in controversy; but no attachment, injunction, garnishment, or other
       similar process, mesne or final, shall be issued against the Administrator or
       his property.

15 U.S.C. § 634(b)(1) (emphasis added). Petitioners, relying on non-binding case law, say

this doesn’t bar injunctive relief here because Petitioners merely seek a Court order

requiring Respondent to comply with the CARES Act. (Doc. 7, pp. 8–10; Doc. 17, p. 4.)

Respondent counters that the SBA enjoys sovereign immunity and binding authority bars

all injunctive relief against the SBA under § 634(b)(1). (Doc. 16, pp. 11–12.) Neither is


                                             -4-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 5 of 12 PageID 348



wholly correct—the Court can enjoin the SBA when the Administrator exceeds her

authority or uses her discretion arbitrarily and capriciously.

       Considering the language of § 634(b)(1), some courts have found injunctive relief

against the SBA available in limited circumstances regardless of the no-injunction

language. See Ulstein Mar., Ltd. v. United States, 833 F.2d 1052, 1057 (1st Cir. 1987)

(concluding that the no-injunction language is not “a bar to judicial review of agency

actions that exceed agency authority where the remedies would not interfere with

internal agency operations”). But the Fifth Circuit, in a binding decision, found § 634(b)(1)

barred the plaintiff’s injunctive relief request against the SBA. See Romeo v. United States,

462 F.2d 1036, 1037–38 (5th Cir. 1972) 3 (finding that the plaintiff’s “suit is barred insofar

as he seeks injunctive relief”). At issue is Romeo’s scope and when, if ever, injunctive relief

is available against the SBA. 4

       Romeo and its binding progeny cannot mean injunctive relief against the SBA is

never available, as Respondent suggests (see Doc. 16, pp. 11–12). Neither Romeo nor other

binding authority barred injunctive relief where the Administrator exceeded authority or

used discretion unlawfully. In Romeo, the Fifth Circuit addressed a request for specific




       3 The decisions of the former Fifth Circuit rendered before October 1, 1981 are
binding on this circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
(en banc).
       4 In later non-binding decisions, the Fifth Circuit and district courts within the

Eleventh Circuit have relied on Romeo without extensive discussion about § 634(b)(1) to
conclude injunctive relief isn’t available against the SBA. See, e.g., Enplanar, Inc. v. Marsh,
11 F.3d 1284, 1290 n.6 (5th Cir. 1994); Prothro v. United States, 704 F. Supp. 226, 227 (N.D.
Ga. 1988), aff’d, 864 F.2d 794 (11th Cir. 1988); Jets Servs., Inc. v. Hoffman, 420 F. Supp. 1300,
1308–09 (M.D. Fla. 1976).
                                               -5-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 6 of 12 PageID 349



performance (injunctive relief) against the SBA Administrator following the SBA’s

allegedly improper denial of a disaster loan. See 462 F.2d at 1037. True, the court barred

the plaintiff’s request based on § 634(b)(1). Id. at 1037–38. But that case didn’t involve an

instance in which the Administrator exceeded authority—just the opposite as the court

affirmed “[i]t was within [the Administrator’s] discretion, pursuant to SBA policy, to

deny a loan to an individual involved with gambling.” Id. at 1038. So does Romeo’s

injunction bar apply if the Administrator exceeds lawful authority or acts arbitrarily and

capriciously?

       A narrow reading of Romeo, cabining its scope to when the Administrator acts

within her lawful authority and with proper discretion, is supported by another binding

Fifth Circuit case, Expedient Services, Inc. v. Weaver, 614 F.2d 56 (1980). There, the Fifth

Circuit, relying on Romeo, found the plaintiff’s requested injunctive relief barred by §

634(b)(1). Id. at 58. But when considering the plaintiff’s proffered authority from other

courts suggesting injunctive relief may be available when the Administrator exceeds his

authority, the Fifth Circuit didn’t turn to Romeo to dispense with the issue. See id. at 58

n.2. Instead, the court stated, “it is not necessary for us to decide this issue because the

Administrator clearly did not exceed his authority.” Id. Because no binding authority

answers this question, this Court may find injunctive relief is available against the

Administrator when she exceeds her lawful authority or exercises her discretion

arbitrarily and capriciously.

       Second, using Romeo as a shield against injunctive relief in every circumstance

yields an unjust and untenable result. If injunctive relief is never available against the

                                             -6-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 7 of 12 PageID 350



SBA, there would be no way to constrain acts of the Administrator that exceed her lawful

authority or are arbitrary and capricious. A few hypotheticals spotlight this point. What

if the Administrator adopted a policy where the SBA only provided emergency CARES

Act funds to small businesses owned by men, refusing to provide anything to eligible

women-owned businesses? Or if the SBA provided $10,000 grants to small businesses

owned by white individuals but only $500 to eligible black-owned businesses? Without

available injunctive relief, women-owned and black-owned small businesses faced with

impending permanent closure would be without meaningful recourse to salvage their

businesses—the very recourse the statute was enacted to provide. This simply cannot be.

Injunctive relief must be available against the Administrator if she exceeds her authority

or exercises her discretion arbitrarily and capriciously. 5



       5 This tracks the limited circumstances in which other courts have found injunctive
relief against the SBA available, after more exhaustive discussions than those in Romeo
and its progeny. For example, the First Circuit in Ulstein considered the origin and
purpose of the no-injunction language in § 634(b)(1) and other statutes in which the same
language exists, noting “nothing in the language or the legislative history of § 634
suggests that Congress intended to grant the SBA any greater immunity from injunctive
relief than that possessed by other governmental agencies.” See 833 F.3d at 1056–57
(quoting Cavalier Clothes, Inc. v. United States, 810 F.2d 1108, 1112 (Fed. Cir. 1987)). From
that, the First Circuit concluded:

       The no-injunction language protects the agency from interference with its
       internal workings by judicial orders attaching agency funds, etc., but does
       not provide blanket immunity from every type of injunction. In particular,
       it should not be interpreted as a bar to judicial review of agency actions that
       exceed agency authority where the remedies would not interfere with
       internal agency operations.

Id. at 1057. And the Eastern District of Wisconsin recently noted, in considering a different
portion of the CARES Act, that “if provisions such as § 634(b)(1) meant that the agency
could never be enjoined, then an agency could adopt unconstitutional policies and
                                             -7-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 8 of 12 PageID 351



       B.     Petitioners’ Entitlement to a Preliminary Injunction

       Next is whether Petitioners are entitled to their requested preliminary injunction.

Here, the analysis begins and ends with whether Petitioners established a substantial

likelihood of success on the merits of their claim for mandamus relief. See Siegel, 234 F.3d

at 1176. They did not.

       The Mandamus Act states, “[t]he district courts shall have original jurisdiction of

any action in the nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361.

The movant must show: “(1) the plaintiff has a clear right to the relief requested; (2) the

defendant has a clear duty to act; and (3) ‘no other adequate remedy [is] available.’” Cash

v. Barnhart, 327 F.3d 1252, 1258 (11th Cir. 2003) (alteration in original) (citation omitted).

“[A] writ of mandamus ‘is intended to provide a remedy for a plaintiff only if he has

exhausted all other avenues of relief and only if the defendant owes him a clear

nondiscretionary duty.’” Id. (citation omitted). “[M]andamus is an extraordinary remedy

which should be utilized only in the clearest and most compelling cases.” Id. at 1257

(citation omitted).

       In determining whether there is a “specific, unequivocal, non-discretionary

command” to enforce, courts look to “the text of the applicable statute.” Patel v. Cissna,

400 F. Supp. 3d 1373, 1379 (M.D. Ga. 2019). In construing statutes, courts “must begin,




continue to follow them even after a court declared them unconstitutional.” Camelot
Banquet Rooms, Inc. v. U.S. Small Bus. Admin., No. 20-C-0601, 2020 WL 2088637, at *4 (E.D.
Wis. May 1, 2020).
                                             -8-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 9 of 12 PageID 352



and often should end as well, with the language of the statute itself.” Harry v. Marchant,

291 F.3d 767, 770 (11th Cir. 2002) (citation omitted). This is because courts “presume that

Congress said what it meant and meant what it said.” Id. Let’s turn to the statute.

       Section 1110 of the CARES Act contains two pertinent provisions. First, an eligible

entity “may request that the Administrator provide an advance that is, subject to

paragraph (3), in the amount requested by such applicant to such applicant within 3 days

after the Administrator receives an application from such applicant.” 15 U.S.C.

§ 9009(e)(1) (emphasis added). Second, “[t]he amount of an advance provided under this

subsection shall be not more than $10,000.” Id. § 9009(e)(3) (emphasis added). The statute

says applicants may request the SBA provide up to $10,000 within three days, but it doesn’t

explicitly require the SBA to provide $10,000—or any money at all—within three days.

See id.; see also LIT Ventures, LLC v. Carranza, No. 2-20-cv-00706-JAD-DJA, 2020 WL

2200845, at *3 (D. Nev. May 5, 2020) (noting that § 1110(e)(1) “tells an applicant what it

may do when applying for an EIDL in response to COVID-19,” not what the SBA must

do). And the “shall be not more than” used in prescribing the amount of an EIDL grant

affords the SBA discretion in awarding these advances as Congress only prescribed a cap

on the amount rather than directing the SBA provide a specific amount. See 15 U.S.C. §

9009(e)(3); see also LIT Ventures, LLC, 2020 WL 2200845, at *3–4 (discussing the SBA’s

discretion in providing emergency grants under the CARES Act).

       Contrary to Petitioners’ assertions, the CARES Act does not impose a clear, non-

discretionary duty on the SBA to award grants in the requested amount within three



                                            -9-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 10 of 12 PageID 353



 days. 6 See 15 U.S.C. § 9009(e); LIT Ventures, 2020 WL 2200845, at *3 (finding § 1110 of the

 CARES Act doesn’t “prescribe[ ] a mandatory, ministerial duty on the part of the SBA”).

 So Petitioners have not met their burden of establishing a substantial likelihood of success

 on their mandamus relief request. See LIT Ventures, 2020 WL 2200845, at *4; see also Cash,

 327 F.3d at 1258 (noting mandamus relief is appropriate “only if the defendant owes him

 a clear nondiscretionary duty [to act]”).

        Appreciating the CARES Act affords the Administrator discretion in disbursing

 EIDL grants, the Court is troubled by her exercise of that discretion. According to

 Respondent, the SBA’s policy is to limit EIDL grants to $1,000 per employee, up to

 $10,000. (See Doc. 16-1, p. 18, ¶ 4; id. at 22.) But nothing in § 1110 of the CARES Act reveals

 Congress intended to tether the EIDL grants to the number of employees. See 15 U.S.C. §

 9009. 7 And a small business with one or two employees may need a $10,000 emergency

 EIDL grant as much as, if not more than, a small business with ten or 499 employees. So

 the Administrator’s implementation of a $1,000 per employee limitation may exceed her

 authority and be arbitrary and capricious—something possibly addressed under the

 Administrative Procedure Act (“APA”). See 5 U.S.C. § 706(2) (enumerating when courts




        6  Petitioners urge the Court to look beyond the statutory text to letters from
 members of Congress imploring the Administrator to provide grants in the requested
 amount within three days. (Doc. 7, pp. 13–16, 18–19.) But Petitioners’ reliance on these
 letters undercuts their mandamus relief claim as it reveals the statute itself does not
 provide a clear, unequivocal duty for the SBA to provide $10,000 grants in three days. See
 Cash, 327 F.3d at 1257–58.
         7 The only mention of the number of employees is in the definition of “eligible

 entity,” which includes businesses with not more than 500 employees. See 15 U.S.C.
 § 9009(a)(2).
                                              -10-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 11 of 12 PageID 354



 can “hold unlawful and set aside agency action”); see also Motor Vehicle Mfrs. Ass’n of U.S.,

 Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“Normally, an agency rule

 would be arbitrary and capricious if the agency has relied on factors which Congress has

 not intended it to consider.”). But Petitioners did not seek relief under the APA. (See Doc.

 1.) As Petitioners’ seek mandamus relief only and have not shown a substantial likelihood

 of success on their claims, the Court denies the preliminary injunction request. 8

                                      IV.     CONCLUSION

        It is ORDERED AND ADJUDGED that Petitioners’ Motion for Preliminary

 Injunction (Doc. 6) is DENIED as to Petitioners who received emergency grants of less

 than $10,000 or no emergency grant and DENIED AS MOOT as to Petitioners who

 received $10,000 grants.

        DONE AND ORDERED in Chambers in Orlando, Florida, on June 21, 2020.




        8  Because Petitioners failed to establish a required element for a preliminary
 injunction—substantial likelihood of success on the merits—the Court need not address
 the remaining requisites for injunctive relief. See Pittman v. Cole, 267 F.3d 1269, 1292 (11th
 Cir. 2001). Moreover, as to Petitioners who received $10,000 grants (see Doc. 19, p. 2), their
 preliminary injunctive relief claims are now moot. See Al Najjar v. Ashcroft, 273 F.3d 1330,
 1336 (11th Cir. 2001) (noting a claim is moot “[i]f events that occur subsequent to the filing
 of a lawsuit . . . deprive the court of the ability to give the plaintiff . . . meaningful relief”
 (citation omitted)).

                                               -11-
Case 6:20-cv-00665-RBD-GJK Document 21 Filed 06/22/20 Page 12 of 12 PageID 355




 Copies to:
 Counsel of Record




                                     -12-
